DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 14, 16-17, 20, 22-27 and 30-50 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 8, 16, 26, 32-35 and 50; prior art fails to disclose or suggest, inter alia, a wireless power transfer apparatus comprising: a controller associated with the power converter and configured to vary a relative phase of operation of the power converter with respect to the second apparatus, the phase being varied to at least partially compensate for variations in a reactive impedance, wherein the wireless power transfer apparatus is configured to compensate for changes in the inductance of the magnetic coupler caused by misalignment of the magnetic coupler relative to the second apparatus.
Claims 14, 17, 20, 22-25 and 36-49; prior art fails to disclose or suggest, inter alia, a method comprising: while respective coils of the first wireless power transfer apparatus and the second wireless power transfer apparatus are misaligned, varying a relative phase of operation of the first wireless power transfer apparatus with respect 
Claim 27; prior art fails to disclose or suggest, inter alia, a method comprising controlling a reactive component of a load impedance, caused by respective coils of the first resonant inductive power transfer apparatus and the second inductive power transfer apparatus are misaligned, to a non-zero value to compensate for the misalignment between the second resonant inductive power transfer apparatus and the first resonant inductive power transfer apparatus that detunes in the loosely coupled resonant inductive power transfer system.
Claim 30 and 31; prior art fails to disclose or suggest, inter alia, a method comprising reflecting a controlled compensatory reactive impedance, while respective coils of the second resonant wireless power transfer apparatus and the first resonant wireless power transfer apparatus are misaligned, that is loosely coupled with the second resonant wireless power transfer apparatus, to compensate the first resonant wireless power transfer apparatus to unity power factor so as to compensate for the misalignment of the coils.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0084652 Julstrom et al. disclose a magnetically coupled battery charger for inductive power transfer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 









/GARY L LAXTON/Primary Examiner, Art Unit 2896                            2/2/2022